Pennewill, C. J.
delivering the opinion of the court:
We have very carefully read and considered the opinion of the Supreme Court given in the case of Model Heating Company v. Magarity, (ante 459, 81 Atl. 394,) and fail to find that the case of Reeder v. Jones, 6 Penn. 66, 65 Atl. 571, is in any manner or to any extent overruled or disapproved. On the contrary we think the law laid down by the court in their charge to the jury in the latter case is rather approved than disapproved. At any rate the court distinguished the two cases, and it cannot be said that the decision in the Reeder case was in fact or in principle overruled by the Supreme Court decision. Inasmuch, therefore, as this court has decided that a contract made with an unlicensed real estate dealer is not enforceable at the suit of said dealer, we hold that the plaintiff in this case, who was a real estate broker and had failed to take out a license, as appears from the pleadings, cannot enforce the collection of its claim under the laws of the state. If the Reeder case should be overruled, we are of the opinion that it should be done by the Supreme Court and not by this court.
The demurrer is sustained.